Citation Nr: 0636962	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-23 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.  

2.  Entitlement to service connection for restrictive airway 
disease, secondary to residuals of pneumonia.  

3.  Entitlement to service connection for rhinitis, secondary 
to residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A private physician has expressed the opinion that it is 
entirely possible that exposure to rusty steel wool particles 
and wood fiber in service could have exacerbated the 
veteran's symptomatology and contributed to his current 
illness.  In light of this opinion, at the veteran's hearing, 
his representative requested that VA examine the veteran and 
obtain a medical opinion.  The Board concurs that examination 
of the veteran and a medical opinion are desirable.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
respiratory examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should provide a complete explanation 
of his opinions on the following:  
a.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran has residuals of pneumonia 
as the result of exposure to rusty 
steel wool particles and wood fiber in 
service or any other disease or injury 
during his active service?  
b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran has restrictive airway 
disease as the result of exposure to 
rusty steel wool particles and wood 
fiber in service or any other disease 
or injury during his active service?  
c.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran has rhinitis as the result 
of exposure to rusty steel wool 
particles and wood fiber in service or 
any other disease or injury during his 
active service?  

2.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the appellant, 
he and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
appellant and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


